 580DECISIONSOF NATIONALLABOR RELATIONS BOARDMcClure Associates,Inc. and International Brother-hood of Electrical Workers,Local UnionNo. 776.Cases 11-CA-6117 and 11-RC-4031March31, 1976DECISION,ORDER,AND DIRECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn November 7, 1975, Administrative Law JudgeArnold Ordman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm therulings,findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order in Case 11-CA-6117and his recommendations with respect to the disposi-tion of the issuesraised in Case I1-RC-4031.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,McClure Associates,Inc.,Charleston,South Carolina,its officers,agents,successors,and assigns,shall take the action set forthin the said recommended Order,except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.IT IS FURTHER ORDERED that Case11-RC-4031 be,Alex, John Lee, and Robert Stanley, and thereaftercause to be served on the parties a revised tally ofballots including therein the count of the above-men-tioned ballots. Thereafter, the Regional Directorshall issue the appropriate certification in accordancewith the Board's Rules and Regulations.1The Respondenthas excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge. It is the Board's establishedpolicy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of therelevant evidenceconvinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basisfor reversinghis findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively question you con-cerning your union activities.WE WILL NOT warn you about, or threaten youwith reprisals for engaging in union activities.WE WILL NOT create the impression among youthat we are keeping watch on your union activi-ties.WE WILL NOT discharge or take other actionagainst you for supporting International Broth-erhood of Electrical Workers, Local Union No.776, or any other labor organization.WE WILL NOT interfere in any other mannerwith your right to organize or bargain collec-tively, or to refrain from such activity.WE WILL offer the individuals named belowtheir old jobs back or, if those jobs no longerexist, substantially equivalent ones, and we willpay them for the earnings they lost because wedischarged them.and it herebyis, severedfrom Case I l-CA-6117 andMichael TaylorRobert Baileythat thesame be,and ithereby is, remanded to theRichard BellRonald AlexRegional Director for RegionI I as provided below.William SmithJohn LeeHarold MahaffeyRobert StanleyDIRECTIONIt ishereby directed that, as part of the investiga-tion toascertaina representative for the purpose ofcollective bargaining with the Respondent Employer,the Regional Director for Region 11 shall, pursuantto the Board's Rules and Regulations, Series 8, asamended, within 10 days from the date of this Deci-sion,Order, and Direction, open and count the bal-lots cast by Michael Taylor, Richard Bell, WilliamSmith,HaroldMahaffey, Robert Bailey, RonaldMCCLURE ASSOCIATES, INC.DECISIONSTATEMENT OF THE CASEARNOLD ORDMAN, Administrative Law Judge:This is aconsolidated proceeding heard before me in Charleston,South Carolina,on August 4, 5, and 6,1975. Case I1-CA-6117 was initiated by unfair labor practice charges filed by223 NLRB No. 85 McCLURE ASSOCIATES581Local Union No. 776, the Charging Party-Petitioner, here-in called the Union, on May 19 and June 19, 1975. Thecomplaint issued thereon, dated June 30, 1975, alleges thatMcClure Associates, Inc., herein identified as Respondent,violated Section 8(a)(1) of the National Labor RelationsAct, as amended, by interrogating and threatening its em-ployees and by creating an impression that their union ac-tivitieswere under surveillance; and violated Section8(a)(3) and (1) of the Act by discharging and refusing toreinstate12 of its employees because of their union or con-certed activities.'Respondent in its answer to the com-plaint, dated July 9, 1975, admits the jurisdictional allega-tions of the complaint but puts in issue the supervisorystatus ofG. C. Collier,allegedin the complaint to be aforeman,and denies the commission of 8(a)(l) violations.Further, Respondent admits that it discharged the employ-ees named in the complaint in a generallayoff,but deniesthat it has refused to reinstate them and further denies thatits action respecting these employees was violative of Sec-tion 8(a)(3) and (1) of the Act.Case 11-RC-4031 is a related representation proceedinginwhich a petition for representation was filed by theUnion seeking certification as bargaining representative ofRespondent's employees. In a secret ballot election con-ducted on June 11, 1975, pursuant to that petition sevenemployees cast their votes against union representationand three designated the Union as their bargaining repre-sentative.However, 12 additional ballots, a number suffi-cient to affect the results of the election, were challenged.Of these 12, 11 were the same individuals named in thecomplaint as having been discriminatorily discharged. Atissue inthe representation proceeding was the eligibility ofthese employees to vote in the election, Respondent con-tending that the 11 employees were on layoff status andineligible as voters and General Counsel contending thatthey wereeligible asdiscriminatorily discharged employ-ees. The Regional Director for the Board in a Supplemen-talDecision, Direction, and Order Consolidating Cases,dated July 31, 1975, concluded that the status of these em-ployees turned on the outcome of Case 11-CA-6117 anddirected that the two cases be consolidated.Following the close of the hearing in these consolidatedcases,General Counsel and Respondent submitted briefswhich were received, respectively, on September 22 and 23,1975. Upon the entire record in this consolidated proceed-ing, upon my observation of the witnesses, and after dueconsideration of the briefs, I make the following:FINDINGS ANDCONCLUSIONS1.JURISDICTIONRespondentadmits, and I find, that Respondent is a1At the conclusion of the hearing,Respondent moved to strike the allega-tions of the complaint relating to the discharge and refusal to reinstateStanley D. Sutton,James E. Gunnels,Charles D. Whitworth, and Philip T.Taylor forlack of sufficient evidence to support those allegations.GeneralCounsel stated that he had no objection to the motion and I granted themotion.The eight employees whose discharges remain in issue are MichaelTaylor,Richard A.Bell,William Smith,Harold D.Mahaffey,Robert D.Bailey,Ronald G. Alex, John D.Lee, and RobertA. Stanley.Florida corporation performing electrical work at a jobsiteinCharleston, South Carolina; that during the past 12months,a representative period, Respondent purchasedmaterialsvalued in excess of $50,000 from points directlyoutside the State of South Carolina; and that Respondentisan employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act. Respondent further ad-mitsand I find that the Union is a labor organization with-in the meaning of Section 2(5) of the Act.Jurisdiction is properly asserted in this consolidated pro-ceeding.II.THE UNFAIR LABOR PRACTICE PROCEEDINGA. General Chronology of EventsRespondent began work at the Clinical ScienceBuildinginCharleston, South Carolina, in the summer of 1973.Ranger Construction Company is the general contractorfor the erection of the building. Respondent is the electricalsubcontractor. Since the fall of 1974 whenthere was a tem-porary shutdown in Respondent's operations, Respondenthas been operating under a labor-only contract with Rang-er.In April 1975 there was a good deal of dissatisfactionamong Respondent's employees at the projectstemmingfrom unhappiness about working conditions and about ru-mors of layoff. On May 1, employee Michael-Taylor calledJames E. Dangerfield, business manager for the Union,and arrangeda meetingwith the latter for that afternoonafter work. Six of Respondent's employees, Michael Tay-lor,William Smith; CharlesWhitworth, Philip Taylor,Robert Bailey, and Robert Stanley, attended the meeting.Procedures for organizing the employees were discussed.That evening the six named employees signed authoriza-tion cards designating the Union as their bargaining repre-sentative and also took with them additional blank cardsfor other employees to sign.Following their meeting with the unionbusiness manag-er, three of the employees, Smith, Whitworth, and PhilipTaylor, went directly to the home of Ronald E. Tammenwhere they had left their cars. Ronald E. Tammen is admit-tedly a foreman and an agent for Respondent. The threeemployees, who were friendly with Tammen, related to himwhat had happened at the meeting and told him that they,as well as Michael Taylor, Bailey, and Stanley, had signedunion authorization cards.The following day, May 2, the six named employees suc-cessfully solicited their fellow employeesto sign union au-thorization cards. That same evening all the signed cardswere turned over to Dangerfield, the unionbusiness agent.That night, also, Bailey, Whitworth, and Philip Taylor paidanother visit to Tammen, told the latter that all except oneemployee who had been laid off had signed authorizationcards.On Sunday, May 4, General Foreman Moretz, second incommand at Respondent's project, called employee Rich-ard Bell with whom Moretz was friendly on and off the joband asked Bell what was going on at the job about theUnion. Bell was essentially noncommittal but when askedhow he personally felt about the Union told Moretz he was 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDfor it. Early on the following morning, May 5, Moretzcalled employees Bell and Ron Alex off their jobs to talkwith him and Tammen.In this conversation both Moretzand Tammen sought to extract information from Bell andAlex about the Union and the names of the employees whowere supportingthe Union. Alex andBell werealso toldspecifically of Respondent's hostility to the Union.Shortlythereafter,Moretz calledMichael Taylor toRespondent's trailer office on the jobsite.According to Mi-chael Taylor, Moretz accused Taylor of being the instiga-tor of the Union and told Taylor he was terminated forth-with and directed Collier to escort him off the constructionsite?Michael Taylor went immediately to the union hall andreported to Dangerfield what had happened. The latter di-rected Taylor to return immediately to the jobsite and toask for a termination slip and his pay. Taylor compliedwith this directive. Upon his return he was informed byMoretz that he was not fired but could quit or go back towork.Taylorasked for permission to report the followingmorning becausehe had left the car he was driving in ano-parking zone and his wife was with him. Moretz grant-ed the request. When Taylor returned home he found atelegram sent to him that afternoonby Moretzstating thathe, Taylor, had left the job without authorization and di-recting him to return immediately.Union activities continued throughout this period andtestimony was adduced from witnesses calledby GeneralCounsel-testimony considered in more detail hereun-der-that Respondent's officials engaged in further inter-rogation and threats. On the evening of Tuesday, May 6,another union meeting was held.MichaelTaylor was elect-ed as chairman of the organizing committee,Ronald Alexas secretary,and Richard Bell as assistant-secretary.Onthat same day Dangerfield prepared a letter to Respondentrequesting recognitionof the Unionas bargaining agentfor Respondent's employees and stating that a majority ofthe employees at the jobsite had signed union authoriza-tion cards.Dangerfield prepared a further letter,also datedMay 6, to the Regional Director of the National LaborRelations Board enclosing a petition for certification of theUnion as bargaining representative for Respondent's em-ployees and enclosing 23 signed union authorization cards.Dangerfield testified that he assumed the two letters weremailed on May 6. However,the envelope containing theletter to Respondent bore the postmark"May 7 P.M." andthe letter and petition mailed to the Regional Director werestamped as having been received in the Regional Office onthe morningofMay 9.In the meantime a number of terminations occurred. OnWednesday, May 7, the day after the union meeting, at orabout 3:30 p.m.,Moretz distributed termination slips tovarious employees. Except for Robert Stanley, all the em-ployees named in the amended complaint(supra,fn. 1) ashaving been discriminatorily discharged and denied rein-statement were included among those given termination2As discussed more fully hereunder,Moretz was not called as a witnessand did not testify. The testimony as to his conduct is therefore substantial-ly undisputed.The supervisory status of Collier, as previously noted, is indispute.Collier,also, did not appear at the hearing.slips.Robert Stanley received his termination slip on May20, 1975.3 Each termination was signed by Moretz, eachindicated that the named individual was laid off because ofa reduction in force, and each indicated that the namedindividual was regarded as reemployable. As of the time ofthe instant hearing, none of the employees involved hereinhad been recalled to work.Detailed consideration of the evidence adduced in con-nection with the specific allegations of the complaint ap-pears hereunder.B. Findings and Conclusions as to Violations of Section8(a)(1) of the ActThomas D. McClure, Jr., vice president of Respondent,testified as to the supervisory hierarchy operating for Re-spondent at the construction site in Charleston. Superin-tendent F.W. Davidson was head man. General ForemanNed T. Moretz, frequently referred to in the record as PeteMoretz, was second in command and, indeed, is identifiedin Respondent's brief as the assistant superintendent. Un-der Moretz were Ronald Tammen and G. C. Collier, iden-tified on Respondent's payroll as foremen. As noted, Re-spondent in its answer to the complaint admits thesupervisory status of Davidson, Moretz, and Tammen, butputs in issue the supervisory status of Collier.The record contains considerable testimony relating toconduct of Moretz and Tammen in connection with theunion organizational effort and some testimony as to con-duct by Collier. Thus, employee Michael Taylor testifiedthat in the trailer-office interview on the morning of May5, to which he was summoned by Moretz, Moretz openedthe conversation by stating that he understood Taylor wastrying to get a union in and, after relating his own unionexperiences, advised Taylor that if he, Moretz, caught any-one with cards, the individual would be fired. It was at theend of this conversation, according to Michael Taylor, thatMoretz said he was terminating Taylor.Moretz had previous knowledge of union activity. Asemployee Richard Bell testified, Moretz had called him onMay 4 to ask him what was going on about the Union andon the following morning before the Taylor incident justrecitedMoretz had summoned Bell and employee RonAlex to an interview with himself and Tammen. At thisinterview Tammen asked what was going on the job aboutthe Union, asked for names of people involved and if any-one was instigating the union effort. Tammen assured Belland Alex that any information they furnished would beheld in confidence. Moretz confirmed the confidentialityof any information furnished and added that anyonecaught dealing with the Union, including Bell and Alex,would be terminated immediately. In a private conversa-tion between Bell and Tammen, which followed immedi-ately thereafter, Tammen, according to Bell, questionedBell further and informed Bell that he knew Michael Tay-lor was the instigator of the union effort and would have toso inform Moretz. In this connection, Bell testified, Tam-men also mentioned the names of Whitworth, Bailey, andPhilip Taylor.lG. C. Collierwas also terminatedas of May 7. McCLURE ASSOCIATES583Ron Alex substantially corroborated Bell's account oftheirMay 5 interview with Moretz and Tammen. Accord-ing to Alex, Tammen encouraged the employees to furnishthem the answers to questions on the ground that "we al-ready know what is happening."Alex also confirmed thatMoretz said he would fire anyone involved in union orga-nization.In a private conversation immediately thereafter,according to Alex, Tammen reemphasized that anyonecaught organizing on the job would be terminated.Tammen,who had been kept apprised of union activitiesfrom their very outset on May 1, had made similar state-ments prior to May 5. On the morning of May 2, accordingto employee Robert Stanley, Tammen told Stanley to keephis authorization cards out of sight because Moretz wouldhave him fired if he found out about the cards. Later thatmorning,during the lunchbreak, Stanley turned over 11signed authorization cards to Michael Taylor.Taylor testi-fied and Stanley confirmed that Tammen,who was stand-ing nearby at the time, told Taylor to put the cards awaybecauseMoretz would cause his discharge if he learnedabout the situation.Tammen admitted that he told Moretz employee Mi-chael Taylor was behind the Union. According to TammenMoretz told Tammen he was already aware of that fact.Indeed, according to Ron Alex, Tammen told Alex that he,Tammen, had given Michael Taylor's name to Moretz andhad caused him to be terminated.Employees Robert Stan-ley,Robert Bailey,and John Lee also-testified to questionsput by Tammen concerning union matters and Lee furthertestified that he was questionedby Collier aboutunion au-thorization cards.Testimony as to threats of discharge be-cause of union activities was also furnishedby employeeRon Alex (threat by Tammen); by employee Billy Kele-hear (threat by Tammen); by employee Robert D. Mahaf-fey (threat by Tammen); by employee Robert Stanley(threat by Moretz); and by employee Gary Almond (threatby Moretz). Employee Donald Tarkington, who later actedas union observer at the Board election on June11, 1975,also testified.According to Tarkington, Tammen told himabout the middle of May that Tammen knew how most ofthe people would vote in the election and shortly before theelection told Tarkington that if the Union prevailed, "wewould be out of a job."The foregoing summary of testimony reveals that Mor-etz, Tammen, and, to a lesser extent,Collier engaged in abroad pattern of coercive interrogation,threats of reprisal,and intimations that the union activities of the employeeswere under surveillance. Respondent makes scant refer-ence to this facet of the case in its brief to me.Thus, Re-spondent says:As might well be expected, there is a great deal oftestimony concerning threats and interrogation attri-buted to the supervision at the project.Much of it was,of course, refuted,but a substantial portion remains un-contradictedsinceMr. Moretz,the assistant superin-tendent on the project, was unable to testify. [Empha-sis supplied.]The fact is, as Respondent acknowledges, that the volu-minous testimony concerning Moretz from the several wit-nesses wasuncontradicted. Moretz was not called to testifyand except for the glib assertion in the brief that Moretz"was unable to testify,". no evidence and no explanationwas tendered by Respondent to explain that inability. Col-lier also did not testify, although atleast in his case therecord did show that he was discharged by Respondent onMay 7. In any event, and particularly with respect to Mor-etz, there is at the very least a permissible inference that ifeitherMoretz or Collier had been called to testify by Re-spondent, their testimony would have been adverse to Re-spondent.InterstateCircuit v.U.S.,306 U.S. 208, 226(1939);N.L.R.B. v.Wallick & Schwalm Co.,198 F.2d 477,483 (C.A. 3, 1952). However, apart from this inference, Ifind the testimony of the severalwitnessesas to the con-duct of Moretz and Collier consistent, persuasive, andcredible, and I find further that they engaged in the unlaw-ful conduct attributed to them.Tammen was called by Respondent to testify and in hisdirect testimony denied that he had engaged in coerciveinterrogation or threats or making other remarks attributedto him. However, his testimony does not withstand scruti-ny. Apart from his uncertain recollection as to critical mat-ters,Tammen's testimony was blatantly contradictory as tomaterial issues.Thus, on direct examination, Tammen de-nied ever talking to Moretz about employee Michael Tay-lor.On cross-examinationTammen acknowledged that hehad told Moretz that Michael Taylor was organizing forthe Union. Tammen also testified that on May 7 or 8 hehad seen a letter from Ranger Construction Company dat-ed May 6, 1975, advising Respondent that a temporarylayoff of Respondent's employees appeared to be appropri-ate.Uncontradicted evidence establishes, however, that theletter in question was not forwarded to the Charleston job-sitewhere Tammen was located until a week later.More significantly, however, Tammen openly admittedon cross-examination that he had made falsestatements ina sworn statement given to the Board before the instanthearing. In that sworn statement, Tammen had asserted heknew nothing of the Union prior to the layoff on May 7. Althe hearing Tammen admitted he had had such knowledgebefore May 7. His explanation of the false statement previ-ously given follows:I said it because I didn't think that it would get thisfar, and I figured you all [the Board] would be drop-ping it and everything else; but that's why I'm up heretelling you the truth now.In the light of the foregoing I am satisfied that Tammen'stestimony is not worthy of credence and that,as he alsostated at the hearing, he would lieas a meansof -"self-protecting myself the best way I could." I am satisfied andfind that Tammen engaged in the conduct ascribed to him.Accordingly, I conclude and find that Respondent bythe acts and conduct of its agents violated Section 8(a)(1)of the Act by interrogating its employees concerning theirunion activities, by warning them about, and threateningthem with, reprisals for engaging in union activities and bycreating the impression that the union activities of the em-ployees were under surveillance. 584DECISIONSOF NATIONAL LABOR RELATIONS BOARDC. The Supervisory Status of G. C. CollierThe supervisorystatus ofG. C. Collier is not critical tothe resolution of the issues in this case since he did not playa major role. Nonetheless, to the extent he was a partici-pant in the events here relevant, I find that he was a super-visor within the meaning ofthe Act, that he was an agentof Respondent, and that Respondent is answerable for hisconduct while Collier was in Respondent's employ.As already noted, Respondent's supervisory hierarchy atthe Charleston jobsite consisted of F.W. Davidson as su-perintendent,Moretz as general foreman and second incommand,and Tammen and Collier as foremen.Respon-dent admits the supervisory status of Davidson, Moretz,and also of Tammen,but questions the supervisory statusof Collier who, on the surface at least, appears to occupy aposition and holds responsibilities parallel to the positionand responsibilities of Tammen.Certain evidence in this regard is undisputed.Both Tam-men andCollierwerelisted on Respondent's payroll rec-ords during the period relevant here as foremen. Theirrates of pay were identical,higher than any of the rank-and-file employees, and exceeded only by the rate givenMoretz,the general foreman.Vice PresidentT.D.Mc-Clure testified that Tammen and Collier had identical jobsand equal authority and that their recommendations wouldcertainly be considered by higher management.It is also undisputedthat Collierand Tammen were eachin charge of a separate work crew.Several employees testi-fied that Collier was their foreman. Michael Taylor testi-fied that Collier directed his work on the job and that hewould turn to Collier for answers to any problems he had.Collier did not work with tools like the other employees, hedistributed paychecks to his employee crew and kept thekey to the box where the crew's tools were stored. Employ-ees Bailey,Lee, and Mahaffey gave like testimony as toCollier's duties and functions.It seems clear that top man-agement in the personsofMcClureand SuperintendentDavidson regarded both Tammen and Collier as foremenin charge of their respective work crews.Certainly, the em-ployees under Tammen and Collier regarded the latter astheir supervisors.Nonetheless,Respondent argues thatCollier was not a supervisor,though Tammen was. Thus,Respondent sought to adduce testimony from both Da-vidson and McClure that Collier had no authority to hire,fire, transfer, or suspend employees or to promote, reward,or discipline them or adjust their grievances. On the otherhand, McClure testified that Collier could make effectiverecommendations in this regard upon consultation with hissuperiors, and testified further that Collier and Tammenhad equal authority and that, in the absence of higher su-pervision on the jobsite,Collier orTammen would be leftin charge for a period of time, a situtation which McClurecharacterized as "not unusual."Davidson,similarly, while stating that Collier had no au-thority to hire,fire,transfer,suspend,recall,or promoteemployees,also statedthat Collier had authorityto assignwork to employees and that, while Collier could not adjustgrievancesCollier couldmake recommendationsin that re-gard and also could make recommendations in other areas.Pressed by Respondent's counsel to distinguish betweenCollier and Tammen, Davidson could respond only thatTammen "had more seniority."It thus appears that Respondent's effort to distinguishthe status of Collier from that of Tammen was effectivelyrepudiated by Respondent's own top officials McClure andDavidson. Moretz was not called upon to testify in thisregard. It appears that, at the veryleast,both Collier andTammen had the power "responsibly to direct" the em-ployees under their control and to make recommendationsin various areas which would be given weight. The recordshows also that Tammen and Collier did direct the work ofthe employees under them and were regarded not only byMcClure and Davidson but by the employees under themas supervisors. On this state of the record and in view ofthe statutory definition of supervisors contained in SectionII of the Act which lists the several attributes of superviso-ry status,4 I have no hesitancy in finding on the evidencepresented in this record that Collier, like Tammen, was asupervisor and that Respondent was answerable for theconduct of each in the discharge of their respective func-tions.See, e.g.Howard Johnson Company,201 NLRB 376,380 (1973), and cases there cited.D. Findings and Conclusions as to Violations of Section8(a)(3) and (1) of the ActThe complaint as amended at the hearing(supra,fn. 1),alleges that Respondent discharged and refused to rein-state eight named employees because of their union or con-certed activities in violation of Section 8(a)(3) and (1) ofthe Act. Respondent's answer to the complaint admits thatthe named employees were discharged in a general layoff,but denies that it has refused to reinstate them and furtherdenies that it engaged in any unfair labor practice in thatregard.Essential to a finding of discriminatory discharge in theframe of reference of the instant case are preliminary find-ings that Respondent knew of the union activity of its em-ployees and was hostile to their unionization. On this rec-ord there can be no doubt that such preliminary findingsare warranted. Recapitulation of the evidence is unneces-sary to demonstrate that Tammen, virtually from the out-set of the union activity, was fully informed of that activityand of the identity of the union adherents. Moretz, whohad compiled the list of employees to be laid off and hadsubmitted that list to Superintendent Davidson, was alsoaware of the union activity. And Davidson, himself, admit-ted that the union activity had earlier been brought to hisattention. Similarly, in the light of the plethora of evidencealready set forth relating to interrogation and threats ofreprisal for engaging in union activity including threats ofdischarge, no further documentation of union animus onRespondent's part is required.Knowledge and animus having been established, thecritical question remaining is whether the admitted termi-nations were actually motivated by Respondent's antipa-thy to unionization. Respondent takes the position that theThe possessionof any of theattributes listed in Sec.I Iwarrants afinding of supervisory status.OhioPower Company v. N.L.R.B.,176 F.2d385, 387 (C.A. 6, 1949). McCLURE ASSOCIATES585terminations were for purely business reasons,specifically,the unavailability of work for the employees involved.Preliminarily,Respondent recognizes the difficulty ofthat position. Thus, Respondent concedes in its brief to methat the "allegations of threats by the supervisors and thefact that the layoff coincided closely with the organizingefforts, taken on the surface, raise doubts about the legiti-macy of the business reasons for the layoff." Nevertheless,Respondent cites settledBoard authority for the proposi-tion that a layoff for legitimate business reasons is not vio-lative of the Act even though it occurs in a context ofemployer unfair labor practices manifesting hostility tounion organization.Neither the proposition nor the authorities cited arequestioned here. More important, however, is the evidenti-ary support for the position taken. Evidence was adducedby Respondent that during the period relevant here Re-spondent was under contract to Ranger ConstructionCompany, the prime contractor, under the terms of whichRespondent furnished only the labor for the electrical workto be done at the jobsite. Ranger through its own supervi-sory staff maintained a watch over the operation. Evidencewas further adduced that during March and April, prior tothe layoff, there was considerable concern on the part ofRanger and Respondent as to whether there was enoughelectrical work currently available for Respondent's workforce to keep busy and to warrant the payroll expendituresrequired. The problem lay, according to the evidence, notin the fact that the electrical work had been completed. Agood deal of electrical work remained to be done. Rather,the problem lay, according to Respondent, in the fact thatthe schedule of other critical crafts on the project, especial-ly the masonry and dry wall contractors, was slipping sothat the preliminary work necessary for the completion ofthe electrical work had not been done.According to Vice President McClure, the situation be-came critical early in May. McClure testified that a day ortwo before the May 7 layoff, he came to the jobsite andmet with Dale Winship, Ranger's project manager, and asa result of their review, supplemented by the input of Da-vidson, Respondent's,superintendent at the site, it was con-cluded that a layoff of approximately half Respondent'swork force was necessary. This was confirmed by a lettertoMcClure from Winship, dated May 6. McClure furthertestified that this information was immediately transmittedto Respondent's supervisors at the jobsite because the lat-ter had to make the selections for layoff and relay this databack to Respondent's Atlanta office where the checks wereprepared and returned to Charleston for distribution to themen along with their termination notices on May 7. Insum, Respondent argues, the terminations were really dic-tated by Ranger's project manager, Dale Winship, and notby Respondent at all. Moreover, Respondent argues, thelayoffs were merely temporary. All the termination slipscarried the notation that the recipient was eligible forreemployment. According to Respondent, restoration tothe payroll was anticipated when the preliminary work ofthemasonry and dry wall crews progressed to the pointwhere the remaining electrical work could be completed.Viewed in isolation, the foregoing evidence would bequite persuasive. Evidence in the record does establish thattherewere scheduling problems which handicapped theprogress of the electrical work. Rumors of layoff had circu-lated prior to the events here in issue and undoubtedlycontributed to the unionization effort.Yet scrutiny of the record reveals that Respondent's as-serted defense is vulnerable. Respondent acknowledgesthat the scheduling problems had been extant for a fewmonths prior to the May 7 layoffs, as both Respondent andRanger knew, but no action had been taken. Action wastaken, however, at the height of the organizational activity.Respondent's explanation of this coincidence, which itcandidly acknowledges as casting doubt on the legitimacyof its defense, is predicated on McClure's testimony thatthe layoff of May 7 was the direct result of his prior confer-ence with Winship and Davidson on the jobsite. But thattestimony is suspect. Winship, who would have been a crit-ical witnessto the fact that the conference had taken placeand to the determinations made at that conference, was notcalled upon to testify.5 Davidson, the third individual al-leged by McClure to have been involved, did testify. Da-vidson confirmed that Winship would pay visits to theCharleston jobsite usually early in the workweek and thatsome weeks prior to the May 7 layoff he had talked withWinship about the need for a work force reduction. ButDavidson could not recall the critical conference to whichMcClure testified. Davidson's testimony as to this matterfollows.Q.When is the last time that you saw Mr. McClureprior to the layoff of May 7.A. I am not sure.Q. You are not sure?A. No. Mr. McClure, I am normallyhere.He isnormally in Atlanta; and so, we will get together quitefrequently but I don't remember the date.Q. Did you have to go to Atlanta to talk to him?A.When?Q. Shortly before the layoff at any time?A. I don't recall, I am not sure what you mean by"shortly."Q.Well, within the week before or two weeks be-fore?A. I don't recall any specific date just prior to thisthat he and I were together.It strainscredulity to believe that Davidson would nothave remembered the conference at which, according toMcClure, it was decided to cut Respondent's work force inhalf. Further doubt that the conference occurred is cast byWinship's letter dated May 6. According to McClure, heand Winship had spent most of May 6 at the Charlestonjobsiteculminating in a decision to have a layoff.Winship's letter, however, apparently written in Atlanta onMay 6, makes reference only to "a recent jobsite visit bythe writer." Moreover, the letter does not specifically dic-tate a reduction in force. Rather, the letter says that "itappears" that the.payroll for the electrical work was run-ning too high and that "it appears" that the work force5Respondent protested at the hearing that Winship was no longer inRanger's employ and could not be located.However, as the record shows,Respondent made only casual efforts to locate Winship. 586DECISIONSOF NATIONAL LABOR RELATIONS BOARD"could be cut approximately by half."Under all thecircumstances,I am satisfiedand find thatthe jobsiteconferenceto which McClure testified did notoccur and while it appearsthatWinship was concernedabout an overmanned electricalwork force, this was nodifferent,in essence,from the concern which had beenmanifest the preceding few months,a concerntowhichRespondenthad not previously reacted.Moreover, theMay 6 letterdoes not itself explainthe layoff of May 7inasmuch as it was stamped as havingbeen received inAtlanta on May 8 and contained a notation that a copywas sent to Moretzon May 15.Moreover,the claimof lack of available work is alsodubious. Obviously the employeeswereat work when theywere laid off and all testifiedthatthere wasconsiderablework forthem todo. Additionally, Respondent's own pay-roll records indicate that a substantial amountof overtimework was performedby the remaining electrical work forceduring theperiod followingthe discharge.Appraisingall the relevant evidence, therefore, I con-clude and find that whilea legitimatereduction in force foreconomic reasons might wellhave been warranted early inMay or duringthe preceding2 months, theactuallayoff onMay 7was, in fact,motivated by Respondent's desire tocrush theorganizational movement amongits employees.Even more convincingevidence justifying this conclusionis afforded by the admissions of Respondent's own super-visors.Thus,employee Richard Bell,who enjoyed a friend-ly relationshipwith Moretz, testified that on three differentoccasions following the terminations, specifically on May11, June 10,and June 16,Moretztold him that the reasonfor the terminations was the unionactivities of the employ-ees involved.The lattertwo occasionswere situationswhere Bell was a dinner guest at Moretz'home. EmployeeMichael TaylortestifiedthatMoretz told him on May 5that he was being terminatedbecauseMoretz could nottolerate his unionactivity.Gary Almond, whom Moretztried to recruit as an employeeduring this critical period,testifiedthat Moretz informedhim thatthe terminations inMay occurredbecausethe employees wereseeking unionrepresentation.Employee William Smith testifiedthat, im-mediately after hislayoff on May 7, Tammen told him thereason forthe layoff was union activity.So far as Moretz is concerned, the testimony is uncontra-dicted becauseMoretz did not testify. To the extent thatTammen challengedthe testimonyrelating to his state-ments, I place no credencein his testimonyfor reasonspreviouslyrecited in this Decision.Were furtherevidenceof discriminatory motivation re-quired, it could be found in the fact that Michael Taylorwho was terminatedon May 7 with his fellow employeeshad previously been discharged on May 5 by Moretz whocould no longer tolerate MichaelTaylor's activitiesas insti-gator of theUnion. Understandably, Respondent promptlyrescinded that dischargewhich was so blatantly discrimi-natory.Respondent's claim thatthiswas not adischarge,but a voluntary quit by Taylor, is, on the facts of record,whollyincredible.Remainingfor consideration is the discharge of employ-ee Robert Stanley on May 20. Stanley's union sympathieswere known to Respondentand had been the subject ofcomment by Tammen. Stanley's continued employmentwas no more welcome to Respondent than that of his fel-low unionists. Yet, even after May 7, continued electricalwork was required and Stanley, as the record shows, pos-sessed superior skills and had been used by Respondent ona previous job as a headman. However, when Respondentobtained the services of two other highly skilled electri-cians,Wread and Teel, Stanley was laid off on May 20. Onthe following day Wread and Teel reported for work.For all the foregoing reasons, knowledge,animus, tim-ing, discriminatory motivation, the patently pretextual na-ture of the defense offered, and the explicit admissions ofRespondent's supervisors, I conclude and find that the ter-minationswere violative of the Act. Specifically, I find thatby discharging and refusing to reinstate Michael Taylor,Richard Bell,William Smith, Harold Mahaffey, RobertBailey,Ronald Alex, John Lee, and Robert Stanley, Re-spondent violated Section 8(a)(3) and (1) of the Act.III.THE REPRESENTATION PROCEEDINGAs already indicated,12 ballots cast at the election con-ducted on July 10,1975, were challenged.Eleven of thesechallenges(excluding James E.Gunnels)were the sameindividuals named in the complaint in CaseI1-CA-6117as having been discriminatorily discharged and denied re-instatement.However,at the consolidated hearing herein,a motion was made to strike the allegations of the com-plaint as to three of these individuals,CharlesWhitworth,Philip Taylor, and Stanley Sutton,for lack of evidence.General Counsel stated that he had no objection to themotion and the motion was granted.In this frame of refer-ence there is no basis in this proceeding for making a find-ing that the three named individuals were terminated inviolation of Section 8(a)(1) and (3) of the Act and henceeligible to vote.As to the remaining individuals,however,ithas beenfound that they were unlawfully terminated.Hence, I rec-ommend that their ballots be opened and counted.CONCLUSIONS OF LAW1.By coercively interrogating its employees concerningtheir union activities; by warning them about, and threat-ening them with, reprisals for engaging in union activities;and by creating the impression that their union activitieswere under surveillance,Respondent violated Section8(axl) of the National Labor Relations Act, as amended.2.By discharging and refusing to reinstate Michael Tay-lor,Richard Bell, William Smith, Harold Mahaffey, Rob-ert Bailey, Ronald Alex, John Lee, and Robert Stanley be-cause of their union activities, Respondent violated Section8(a)(3) and (1) of the National Labor Relations Act, asamended.REMEDYIn addition to directing Respondent to cease and desistfrom the several unfair labor practices found as mandatedby Section 10(c) of the Act, the character and scope of theviolations make appropriate a further order directing Re- McCLURE ASSOCIATES587spondent to refrain from infringing in any other mannerupon the rights guaranteed its employees under Section 7of the Act.Affirmative relief is also appropriate here.Accordingly,Respondent will be directed to reinstate the eight employ-ees herein found to have been unlawfully discharged totheir former jobs or,if such jobs no longer exist,to sub-stantially equivalent jobs,and to make these employeeswhole for earnings lost as a result of their wrongful termi-nations from the date of such terminations to the date ofRespondent'soffer of reinstatement,less their respectivenet earnings during that period.Backpay and interest shallbe computed as prescribedin F.W.WoolworthCompany,90 NLRB 289 (1950),and inIsis Plumbing &Heating Co.,138 NLRB716 (1962).Respondent will be directed to pre-serve the business records necessary to effectuate this pur-pose and to comply also with the customary notice-postingand reporting requirements.Finally,I shall recommend that certain challenges madein CaseI 1-RC-4031be overruled and the ballots counted,and that the Board,upon transferral of this matter, takesuch further action as is appropriate.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of the Act,I recommend the following:ORDER6McClure Associates, Inc., Charleston, South Carolina,Respondent herein,its officers,agents,successors,and as-signs, shall:1.Cease and desist from:(a)Coercively interrogating its employees concerningtheir union activities.(b)Warning them about, and threatening them with, re-prisals for engaging in union activities.(c)Creating the impression among its employees thattheir union activities are under surveillance.(d)Discharging or otherwise discriminating against anyof its employees for supporting International Brotherhoodof Electrical Workers, Local Union No. 776, or any otherlabor organization.(e) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights underSection 7 of the NationalLaborRelations Act, as amend-ed.2.Take the following affirmative action necessary andappropriate to effectuate the policiesof the Act:(a)Offer the employees listed below immediate and fullreinstatement to their formerjobsor, if such jobs no longerexist,to substantially equivalentjobswithout prejudice totheir seniority or other.rights and privileges,and make thesaid employees whole for their lost earnings in the mannerprescribed in the section of this Decision entitled "Reme-dy":Michael TaylorRichard BellWilliam SmithHarold MahaffeyRobert BaileyRonald AlexJohn LeeRobert Stanley(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary tocompute the amount of backpay due under the terms ofthis recommended Order.(c)Post at its operations site in Charleston, South.Caro-lina, copies of the attached notice marked "Appendix." 7Copies of the notice, on forms provided by the RegionalDirector for Region 11, after being duly signed by an au-thorized representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to see that the notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director, in writing, within 20days of the date of this Order, what steps Respondent hastaken to comply with this recommended Order.IT IS FURTHER RECOMMENDED that Case 11-RC-4031 betransferred to and continued before the Board for furtherappropriate action in the light of the findings and recom-mendations made herein.6 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommendedOrder herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.7 In the event thatthisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof theNational Labor RelationsBoard"shall read"PostedPursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNationalLaborRelationsBoard."